Exhibit 10.1

 

FORBEARANCE AGREEMENT

 

This FORBEARANCE AGREEMENT, dated as of September 25, 2009 (this “Agreement”),
is by and among FairPoint Communications, Inc., a Delaware corporation (the
“Borrower”), the subsidiaries of the Borrower party hereto (the “Subsidiary
Guarantors”; and together with the Borrower, each a “Credit Party” and
collectively, the “Credit Parties”), the Lenders party hereto and Bank of
America, N.A., in its capacity as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent (in such capacity, the “Collateral
Agent”).

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement, dated as of March 31, 2008 (as heretofore
amended, modified and/or supplemented, the “Credit Agreement”; capitalized terms
used and not defined herein shall have the meanings assigned to such terms in
the Credit Agreement); and

 

WHEREAS, the Borrower has (a) informed the Administrative Agent, the Collateral
Agent and the Lenders that Events of Default may occur as a result of the
potential failure of the Borrower to (i) pay principal and interest in respect
of the Loans to the extent due and payable on September 30, 2009 (the “September
Payment Defaults”), (ii) make payments in respect of Secured Interest Rate
Agreements (as defined in the Pledge Agreement) to the extent due and payable on
September 30, 2009 or any time during the Forbearance Period (as hereinafter
defined) (the “Swap Payment Defaults”), (iii) comply with Section 7.06 of the
Credit Agreement solely to the extent relating to intercompany loans and
advances between or among the Borrower and its Wholly-Owned Subsidiaries
existing prior to the date hereof (the “Intercompany Loan Defaults”), (iv)
comply with the minimum Interest Coverage Ratio covenant set forth in Section
7.11 of the Credit Agreement for any fiscal period ended prior to October 1,
2009 (the “Interest Coverage Ratio Default”) and (v) comply with the maximum
Leverage Ratio covenant set forth in Section 7.12 of the Credit Agreement for
any fiscal period ended prior to October 1, 2009 (the “Leverage Ratio Default”;
and together with the September Payment Defaults, the Swap Payment Defaults, the
Intercompany Loan Defaults and the Interest Coverage Ratio Default, each a
“Designated Event of Default” and collectively, the “Designated Events of
Default”), and (b) requested that the Administrative Agent, the Collateral Agent
and the Lenders temporarily forbear, subject to the terms and conditions set
forth herein, from exercising their rights and remedies under the Credit
Agreement and the other Credit Documents with respect to the Designated Events
of Default to the extent such events occur.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 


SECTION I.  FORBEARANCE; CERTAIN RESTRICTIONS

 


1.01         FORBEARANCE.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN,
THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE LENDERS PARTY HERETO
AGREE TO FORBEAR FROM EXERCISING THEIR RIGHTS AND REMEDIES UNDER THE CREDIT
AGREEMENT AND THE OTHER CREDIT DOCUMENTS SOLELY WITH RESPECT TO THE DESIGNATED
EVENTS OF DEFAULT UNTIL OCTOBER 30, 2009 (SUCH DATE, SUBJECT TO THE FOLLOWING
PROVISO, THE “FORBEARANCE TERMINATION DATE”); PROVIDED, THAT THE FORBEARANCE
TERMINATION DATE SHALL BE AUTOMATICALLY ACCELERATED TO THE DATE OF THE EARLIEST
TO

 

 

--------------------------------------------------------------------------------


 


OCCUR OF ANY OF THE FOLLOWING EVENTS: (A) THE OCCURRENCE AFTER THE DATE HEREOF
OF ANY DEFAULT OR EVENT OF DEFAULT OTHER THAN THE DESIGNATED EVENTS OF DEFAULT,
(B) THE FAILURE OF THE BORROWER OR ANY OF THE OTHER CREDIT PARTIES TO COMPLY
WITH ANY TERM, COVENANT OR PROVISION SET FORTH IN THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, THOSE SET FORTH IN SECTION 1.02 AND SECTION IV HEREOF, (C)
THE OCCURRENCE AFTER THE DATE HEREOF OF ANY PAYMENT BY OR ON BEHALF OF THE
BORROWER OF ANY INTEREST OR OTHER AMOUNTS (WHETHER IN CASH, BY CAPITALIZING SUCH
INTEREST OR OTHER AMOUNTS OR OTHERWISE) TO THE HOLDERS OF (X) THE SPINCO SENIOR
NOTES OR (Y) THE 13 1/8% SENIOR NOTES ISSUED BY THE BORROWER PURSUANT TO THE
INDENTURE, DATED AS OF JULY 29, 2009, BETWEEN THE BORROWER AND U.S. BANK
NATIONAL ASSOCIATION, AS TRUSTEE, (D) THE OCCURRENCE AFTER THE DATE HEREOF OF
ANY PAYMENT BY OR ON BEHALF OF THE BORROWER OF ANY AMOUNTS PAYABLE UNDER OR IN
RESPECT OF ANY SECURED INTEREST RATE AGREEMENT AND (E) THE DATE THAT ANY OF THE
CREDIT PARTIES OR ANY OF THEIR RESPECTIVE AFFILIATES JOINS IN, ASSISTS,
COOPERATES OR PARTICIPATES AS AN ADVERSE PARTY OR ADVERSE WITNESS IN ANY SUIT OR
OTHER PROCEEDING AGAINST THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE
LENDERS OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR
ANY LENDER RELATING TO THE OBLIGATIONS OR IN RESPECT OF ANY AMOUNTS OWING UNDER
OR IN CONNECTION WITH THE CREDIT AGREEMENT, THE OTHER CREDIT DOCUMENTS, THIS
AGREEMENT OR ANY DOCUMENTS, AGREEMENTS OR INSTRUMENTS EXECUTED IN CONNECTION
THEREWITH.  ON AND AFTER THE FORBEARANCE TERMINATION DATE, THE ADMINISTRATIVE
AGENT, THE COLLATERAL AGENT AND EACH OF THE LENDERS PARTY HERETO MAY PROCEED TO
ENFORCE ANY AND/OR ALL OF THEIR RIGHTS AND REMEDIES UNDER OR IN RESPECT OF THE
CREDIT AGREEMENT, THE OTHER CREDIT DOCUMENTS AND APPLICABLE LAW, INCLUDING,
WITHOUT LIMITATION, THE RIGHT TO REQUIRE THAT THE BORROWER REPAY IMMEDIATELY ANY
AMOUNTS THEN DUE AND OWING TO THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND
THE LENDERS WITHOUT THE GIVING OF NOTICE OR THE EXPIRATION OF ANY APPLICABLE
GRACE PERIOD.


 


1.02         NO BORROWINGS OR CONVERSIONS TO EURODOLLAR LOANS; DEFAULT INTEREST.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THE CREDIT AGREEMENT OR
ANY OTHER CREDIT DOCUMENT, THE CREDIT PARTIES HEREBY ACKNOWLEDGE AND AGREE THAT,
ON AN AFTER THE DATE HEREOF, (I) LOANS WILL NO LONGER BE AVAILABLE TO THE
BORROWER AND MAY NOT BE REQUESTED, (II) NO OUTSTANDING LOANS MAY BE CONVERTED TO
A EURODOLLAR LOAN, (III) EACH EURODOLLAR LOAN SHALL BE CONVERTED TO A BASE RATE
LOAN AT THE END OF THE INTEREST PERIOD APPLICABLE THERETO AND (IV) IN ACCORDANCE
WITH SECTION 1.08(C) OF THE CREDIT AGREEMENT, INTEREST IN RESPECT OF ALL OVERDUE
AMOUNTS PAYABLE UNDER THE CREDIT AGREEMENT (INCLUDING, WITHOUT LIMITATION,
AMOUNTS OVERDUE AS A RESULT OF THE SEPTEMBER PAYMENT DEFAULTS) SHALL ACCRUE AT A
RATE PER ANNUM EQUAL TO THE BASE RATE, PLUS THE SUM OF (X) 2.0% AND (Y) THE
APPLICABLE BASE RATE MARGIN (PROVIDED, THAT PRINCIPAL IN RESPECT OF EURODOLLAR
LOANS SHALL BEAR INTEREST FROM THE DATE THE SAME BECOMES DUE UNTIL THE END OF
THE INTEREST PERIOD THEN APPLICABLE TO SUCH EURODOLLAR LOAN AT A RATE PER ANNUM
NO LESS THAN ONE WHICH IS EQUAL TO 2% IN EXCESS OF THE RATE APPLICABLE THERETO
ON SUCH DATE).

 


SECTION II.  RATIFICATION OF EXISTING AGREEMENTS

 


2.01         ALL OF THE REPRESENTATIONS AND WARRANTIES MADE BY THE CREDIT
PARTIES IN THE CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS ARE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON THE DATE HEREOF AS IF MADE ON AND AS OF THE
DATE HEREOF, EXCEPT (I) FOR THE REPRESENTATION AND WARRANTY MADE BY THE CREDIT
PARTIES IN THE LAST SENTENCE OF SECTION 5.09(B) OF THE CREDIT AGREEMENT AND (II)
TO THE EXTENT THAT ANY OF SUCH REPRESENTATIONS AND WARRANTIES RELATE BY THEIR
TERMS TO A PRIOR DATE (IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL
HAVE BEEN TRUE AND

 

--------------------------------------------------------------------------------


 


CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH PRIOR DATE) OR RELATE DIRECTLY TO
THE DESIGNATED EVENTS OF DEFAULT.


 


2.02         THE CREDIT PARTIES AGREE THAT THEIR OBLIGATIONS TO THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND EACH OF THE LENDERS AS EVIDENCED
BY OR OTHERWISE ARISING UNDER THE CREDIT AGREEMENT AND THE OTHER CREDIT
DOCUMENTS REMAIN IN FULL FORCE AND EFFECT AND ARE CONFIRMED AND RATIFIED IN ALL
RESPECTS.


 


2.03         THE CREDIT PARTIES HEREBY CONFIRM THAT THE SECURITY INTERESTS AND
LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE CREDIT DOCUMENTS CONTINUE
TO SECURE THE OBLIGATIONS AND THAT SUCH SECURITY INTERESTS AND LIENS REMAIN IN
FULL FORCE AND EFFECT.


 


2.04         THE CREDIT PARTIES ACKNOWLEDGE AND AGREE THAT AS OF SEPTEMBER 22,
2009, (I) THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE LCPI LOANS UNDER THE
CREDIT AGREEMENT IS IN AN AMOUNT EQUAL TO $29,695,328.36; (II) THE AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT OF THE RF LOANS UNDER THE CREDIT AGREEMENT IS IN AN
AMOUNT EQUAL TO $120,304,671.64; (III) THE AGGREGATE OUTSTANDING PRINCIPAL
AMOUNT OF THE A TERM LOANS UNDER THE CREDIT AGREEMENT IS IN AN AMOUNT EQUAL TO
$491,575,000.00; (IV) THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE INITIAL
B TERM LOANS AND THE DELAYED-DRAW B TERM LOANS UNDER THE CREDIT AGREEMENT IS IN
AN AMOUNT EQUAL TO $1,323,875,000.00 AND (VI) THE AGGREGATE AVAILABLE AMOUNT
UNDER ALL LETTERS OF CREDIT OUTSTANDING UNDER THE CREDIT AGREEMENT IS IN AN
AMOUNT EQUAL TO $18,192,740.00.


 


2.05         THE CREDIT PARTIES ACKNOWLEDGE AND AGREE THAT THIS AGREEMENT IS A
CREDIT DOCUMENT AND THAT ALL OF THEIR OBLIGATIONS ARISING UNDER AND RELATING TO
THIS AGREEMENT CONSTITUTE OBLIGATIONS UNDER THE CREDIT AGREEMENT.

 


SECTION III.  CONDITIONS PRECEDENT

 

The Administrative Agent’s, Collateral Agent’s and each of the Lenders’
forbearance obligations hereunder shall be subject to the fulfillment of the
following conditions on the date hereof:

 


3.01         ALL REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT OR
OTHERWISE MADE IN WRITING TO THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND
THE LENDERS IN CONNECTION HEREWITH SHALL BE TRUE AND CORRECT ON AND AS OF THE
DATE HEREOF.


 


3.02         THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS OF THIS
AGREEMENT DULY EXECUTED BY EACH OF THE CREDIT PARTIES, THE ADMINISTRATIVE AGENT,
THE COLLATERAL AGENT AND THE LENDERS CONSTITUTING THE REQUIRED LENDERS UNDER THE
CREDIT AGREEMENT.


 


3.03         NO EVENT SHALL HAVE OCCURRED WHICH CONSTITUTES A DEFAULT OR AN
EVENT OF DEFAULT UNDER THE CREDIT AGREEMENT (OTHER THAN THE DESIGNATED EVENTS OF
DEFAULT).


 


3.04         THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED REASONABLY
SATISFACTORY EVIDENCE THAT ALL ACTION NECESSARY FOR THE VALID EXECUTION AND
DELIVERY BY THE BORROWER AND EACH OF THE OTHER CREDIT PARTIES OF THIS AGREEMENT
AND ANY AND ALL OTHER AGREEMENTS AND DOCUMENTS CONTEMPLATED BY THIS AGREEMENT
SHALL HAVE BEEN TAKEN.

 

--------------------------------------------------------------------------------


 


3.05         THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FULLY-EXECUTED AND
ENFORCEABLE AGREEMENT FROM WACHOVIA BANK, NATIONAL ASSOCIATION (“WACHOVIA”), IN
FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE REQUIRED
LENDERS, PURSUANT TO WHICH WACHOVIA WILL AGREE THAT, UNTIL A DATE NOT EARLIER
THAN THE FORBEARANCE TERMINATION DATE, IT WILL FORBEAR FROM EXERCISING ANY OF
ITS RIGHTS AND REMEDIES UNDER ITS SECURED INTEREST RATE AGREEMENT WITH THE
BORROWER IN RESPECT OF THE SWAP PAYMENT DEFAULT UNDER SUCH SECURED INTEREST RATE
AGREEMENT.

 


SECTION IV.  COVENANTS OF THE CREDIT PARTIES

 

The Credit Parties covenant and agree with the Administrative Agent, the
Collateral Agent and each of the Lenders as follows:

 


4.01         COMPLIANCE WITH CREDIT DOCUMENTS.  OTHER THAN THE DESIGNATED EVENTS
OF DEFAULT, THE CREDIT PARTIES AGREE TO COMPLY AND CONTINUE TO COMPLY WITH ALL
OF THE TERMS, COVENANTS AND PROVISIONS CONTAINED IN THE CREDIT DOCUMENTS,
SUBJECT TO APPLICABLE NOTICE, GRACE AND CURE PERIODS.


 


4.02         FINANCIAL ADVISOR.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THE LETTER AGREEMENT, DATED SEPTEMBER 1, 2009, AS AMENDED SEPTEMBER
10, 2009 (THE “FTI ACKNOWLEDGEMENT LETTER”), BETWEEN THE BORROWER AND FTI
CONSULTING, INC. (“FTI”) OR OTHERWISE, THE CREDIT PARTIES HEREBY (A) EXPRESSLY
CONFIRM AND REAFFIRM (I) THE RIGHT OF KAYE SCHOLER LLP TO RETAIN AND UTILIZE THE
SERVICES OF FTI IN CONNECTION WITH ITS REPRESENTATION OF THE ADMINISTRATIVE
AGENT AND COLLATERAL AGENT UNDER THE CREDIT AGREEMENT AND THE OTHER CREDIT
DOCUMENTS, INCLUDING, WITHOUT LIMITATION, IN CONNECTION WITH THE ADMINISTRATIVE
AGENT’S AND/OR COLLATERAL AGENT’S ADMINISTRATION AND ENFORCEMENT OF THE CREDIT
AGREEMENT AND OTHER CREDIT DOCUMENTS AND (II) THE OBLIGATION OF THE BORROWER
PURSUANT TO SECTION 11.01(A) OF THE CREDIT AGREEMENT TO PAY FOR ALL REASONABLE
FEES AND EXPENSES OF FTI (IT BEING UNDERSTOOD AND AGREED THAT, NOTWITHSTANDING
THE PROVISIONS OF THIS CLAUSE (II), THE FEES AND EXPENSES OF FTI SHALL BE
PAYABLE BY THE BORROWER IN SUCH AMOUNTS AND IN SUCH MANNER AS SET FORTH IN THE
FTI ACKNOWLEDGEMENT LETTER) AND (B) ACKNOWLEDGE AND AGREE THAT THE BORROWER WILL
NOT, AND SHALL HAVE NO RIGHT TO, TERMINATE THE FTI ACKNOWLEDGEMENT LETTER OR ANY
OF ITS OBLIGATIONS THEREUNDER.  IN ADDITION, THE CREDIT PARTIES AGREE TO
COOPERATE REASONABLY WITH FTI, INCLUDING, WITHOUT LIMITATION, ALLOWING FTI
REASONABLE ACCESS TO THE BORROWER’S PREMISES, BOOKS, RECORDS AND PERSONNEL.


 


4.03         RESTRICTIONS ON ACTIVITIES OF CREDIT PARTIES AND THEIR
SUBSIDIARIES.  EACH OF THE CREDIT PARTIES HEREBY AGREES THAT, DURING THE PERIOD
COMMENCING ON THE DATE HEREOF AND ENDING ON THE FORBEARANCE TERMINATION DATE
(THE “FORBEARANCE PERIOD”), IT WILL NOT, AND WILL NOT PERMIT ANY OF ITS
SUBSIDIARIES TO (I) CREATE OR INCUR ANY ADDITIONAL INDEBTEDNESS, (II) PURCHASE,
MAKE OR OTHERWISE ACQUIRE ANY INVESTMENTS, EXCEPT AS EXPRESSLY PERMITTED UNDER
CLAUSES (A), (B), (D) AND (E) OF SECTION 7.06 OF THE CREDIT AGREEMENT, (III)
MAKE ANY RESTRICTED PAYMENTS, EXCEPT AS EXPRESSLY PERMITTED UNDER CLAUSES (I)
AND (X) OF SECTION 7.09 OF THE CREDIT AGREEMENT AND (IV) MAKE, OR AGREE TO MAKE,
ANY CAPITAL EXPENDITURES, EXCEPT FOR CAPITAL EXPENDITURES MADE IN THE ORDINARY
COURSE OF BUSINESS.

 

--------------------------------------------------------------------------------


 


SECTION V.  MISCELLANEOUS

 


5.01         REPRESENTATIONS AND WARRANTIES.  THE CREDIT PARTIES JOINTLY AND
SEVERALLY REPRESENT AND WARRANT (WHICH REPRESENTATIONS AND WARRANTIES SHALL
SURVIVE THE EXECUTION AND DELIVERY HEREOF) TO THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT AND EACH OF THE LENDERS THAT:

 

(A)                                  SUCH PARTIES HAVE THE POWER AND AUTHORITY
TO EXECUTE, DELIVER AND CARRY OUT THE TERMS AND PROVISIONS OF THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY AND HAVE TAKEN OR CAUSED TO BE TAKEN ALL
NECESSARY ACTION TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY;

 

(B)                                 NO CONSENT OF ANY OTHER PERSON, AND NO
ACTION OF, OR FILING WITH ANY GOVERNMENTAL OR PUBLIC BODY OR AUTHORITY IS
REQUIRED TO AUTHORIZE, OR IS OTHERWISE REQUIRED IN CONNECTION WITH THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY SUCH PARTIES;

 

(C)                                  THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED ON BEHALF OF SUCH PARTIES BY DULY AUTHORIZED OFFICERS OF SUCH PARTIES,
AND CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF SUCH PARTIES
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT TO THE EXTENT THAT THE
ENFORCEABILITY THEREOF MAY BE LIMITED BY APPLICABLE BANKRUPTCY, REORGANIZATION,
INSOLVENCY, MORATORIUM AND OTHER SIMILAR LAWS RELATING TO OR AFFECTING THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND THE EXERCISE OF JUDICIAL
DISCRETION IN ACCORDANCE WITH GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF
WHETHER ENFORCEMENT IS SOUGHT IN EQUITY OR AT LAW);

 

(D)                                 THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT WILL NOT VIOLATE ANY LAW, STATUTE OR REGULATION OR ANY ORDER OR
DECREE OF ANY COURT OR GOVERNMENTAL INSTRUMENTALITY, OR CONFLICT WITH, OR RESULT
IN THE BREACH OF, OR CONSTITUTE A DEFAULT UNDER ANY CONTRACTUAL OBLIGATION OF
SUCH PARTIES; AND

 

(E)                                  ON AND AS OF THE DATE HEREOF AND GIVING
EFFECT TO THIS AGREEMENT, NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, OTHER THAN THE DESIGNATED EVENTS OF DEFAULT (IF ANY).

 


5.02         NO PRESENT CLAIMS.  THE CREDIT PARTIES ACKNOWLEDGE AND AGREE THAT,
AS OF THE DATE HEREOF: (A) NONE OF THE CREDIT PARTIES HAVE ANY CLAIM OR CAUSE OF
ACTION AGAINST ANY OF THE LENDERS, THE ADMINISTRATIVE AGENT OR THE COLLATERAL
AGENT (OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS OR
AGENTS); (B) NONE OF THE CREDIT PARTIES HAVE OFFSET RIGHTS, COUNTERCLAIMS OR
DEFENSES OF ANY KIND AGAINST ANY OF THEIR OBLIGATIONS, INDEBTEDNESS OR
LIABILITIES OWING TO ANY OF THE LENDERS, THE ADMINISTRATIVE AGENT OR THE
COLLATERAL AGENT UNDER THE CREDIT DOCUMENTS; AND (C) EACH OF THE LENDERS, THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT HAVE HERETOFORE PROPERLY PERFORMED
AND SATISFIED IN A TIMELY MANNER ALL OF THEIR

 

--------------------------------------------------------------------------------


 


OBLIGATIONS TO THE CREDIT PARTIES AND EACH OF THEIR RESPECTIVE SUBSIDIARIES. 
THE CREDIT PARTIES ON THEIR OWN BEHALF AND ON BEHALF OF EACH OF THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, HEREBY WAIVE, RELEASE AND DISCHARGE THE LENDERS, THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT AND ALL OF THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS AND AGENTS, FROM ANY AND ALL CLAIMS,
DEMANDS, ACTIONS OR CAUSES OF ACTION ARISING OUT OF OR IN ANY WAY RELATING TO
THE CREDIT DOCUMENTS AND ANY DOCUMENTS, INSTRUMENTS, AGREEMENTS (INCLUDING THIS
AGREEMENT), DEALINGS OR OTHER MATTERS CONNECTED WITH THE CREDIT DOCUMENTS,
INCLUDING, WITHOUT LIMITATION, ALL KNOWN AND UNKNOWN MATTERS, CLAIMS,
TRANSACTIONS OR THINGS OCCURRING ON OR PRIOR TO THE DATE OF THIS AGREEMENT
RELATED TO THE CREDIT DOCUMENTS.  THE WAIVERS, RELEASES, AND DISCHARGES IN THIS
PARAGRAPH SHALL BE EFFECTIVE REGARDLESS OF ANY OTHER EVENT THAT MAY OCCUR OR NOT
OCCUR ON OR AFTER THE DATE HEREOF.

 


5.03         NO WAIVER.  NOTHING IN THIS AGREEMENT SHALL EXTEND TO OR AFFECT IN
ANY WAY ANY OF THE RIGHTS OR OBLIGATIONS OF THE CREDIT PARTIES OR ANY OF THE
ADMINISTRATIVE AGENT’S, THE COLLATERAL AGENT’S OR THE LENDERS’ OBLIGATIONS,
RIGHTS AND REMEDIES ARISING UNDER THE CREDIT DOCUMENTS, AND NONE OF THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE LENDERS SHALL BE DEEMED TO
HAVE WAIVED ANY OR ALL OF ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY DEFAULT OR
EVENT OF DEFAULT EXISTING ON THE DATE HEREOF OR ARISING HEREAFTER.


 


5.04         GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (OTHER THAN CONFLICTS OF
LAWS PRINCIPLES THEREOF).


 


5.05         WAIVER OF JURY TRIAL.  THE CREDIT PARTIES HEREBY WAIVE THEIR RIGHTS
TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE
IN CONNECTION WITH THIS AGREEMENT, THE CREDIT DOCUMENTS OR ANY OF THE CREDIT
PARTIES’ OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH
OBLIGATIONS.  TO THE FULL EXTENT PERMITTED BY APPLICABLE LAW, THE CREDIT PARTIES
SHALL NOT ASSERT, AND HEREBY WAIVE, ANY CLAIM OR RIGHT THEY MAY HAVE TO RECOVER
IN ANY LITIGATION REFERRED TO IN THE PRECEDING SENTENCE, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR INCIDENTAL DAMAGES (AS
OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF, THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  THE CREDIT
PARTIES CONFIRM THAT NONE OF THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, ANY
OF THE LENDERS, NOR ANY OF THEIR RESPECTIVE AGENTS, EMPLOYEES, OR
REPRESENTATIVES HAS INDICATED, EITHER ORALLY OR IN WRITING, THAT THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY LENDER WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVERS.


 


5.06         COUNTERPARTS; FACSIMILE SIGNATURE.  THIS AGREEMENT MAY BE EXECUTED
IN COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL BUT ALL OF WHICH
WHEN TAKEN TOGETHER SHALL CONSTITUTE BUT ONE CONTRACT, AND SHALL BECOME
EFFECTIVE WHEN COPIES HEREOF WHICH, WHEN TAKEN TOGETHER, BEAR THE SIGNATURES OF
EACH OF THE PARTIES HERETO SHALL BE DELIVERED TO THE ADMINISTRATIVE AGENT. 
DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE TO THIS AGREEMENT BY
TELECOPIER SHALL BE AS EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED SIGNATURE
PAGE THERETO.

 

--------------------------------------------------------------------------------


 


5.07         HEADINGS.  HEADINGS USED HEREIN ARE FOR CONVENIENCE OF REFERENCE
ONLY AND ARE NOT TO AFFECT THE CONSTRUCTION OF, OR TO BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


 


5.08         WAIVERS; AMENDMENTS.  NEITHER THIS AGREEMENT NOR ANY PROVISION
HEREOF MAY BE WAIVED, AMENDED OR MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR
AGREEMENTS IN WRITING ENTERED INTO BY THE CREDIT PARTIES, THE ADMINISTRATIVE
AGENT, THE COLLATERAL AGENT AND THE REQUIRED LENDERS.

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------